Exhibit 10.3

 

NON-COMPETITION AGREEMENT

 

FOR AND IN CONSIDERATION of a certain assignment of assets as more fully
described in that certain “Agreement For The Purchase And Sale Of Assets” by and
between 1443 Corp Inc., a Colorado corporation, d/b/a La Boheme Gentleman’s
Cabaret, Seller, and Stout Restaurant Concepts, Inc., or Assigns, Buyer, signed
and dated by the parties thereto on December 5, 2007, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Seller, and the Officers, Directors, and Shareholders who own
10% or more of the outstanding capital (“Designated Shareholders”) of the
Seller, as well as the Buyer, agree as follows this 21st day of December, 2007.

 

1.                                           Seller, has this date, sold to
Buyer all of the assets of 1443 Corp, Inc, d/b/a La Boheme Gentleman’s Cabaret,
as contemplated by that certain agreement dated December 5, 2007, which is
engaged in the tavern and adult cabaret business in the City of Denver, State of
Colorado at 1443 - 1447 Stout Street, Denver, Colorado.

 

2.                     The purchase price for the assets includes a substantial
amount for the goodwill of such business, which goodwill is largely associated
with the Seller, and which could be only preserved and protected by restricting
the ability of Seller, as well as the Officers, Directors, and Designated
Shareholders thereof, to hereafter engage in the adult cabaret business. This
Noncompetition Agreement is specifically an integral part of the “Agreement For
The Purchase And Sale Of Assets” referenced above.

 

3.                     For a period of three (3) years after the date of this
Agreement, the Seller, as well as the Officers, Directors, and Designated
Shareholders thereof, agree not to compete with the Buyer in any fashion within
a fifteen (15) mile radius of the present location of the business. Said
competition shall not be direct or indirect, in a adult cabaret business. For
purposes of this Agreement, direct or indirect competition shall include, but
shall not be limited to, competition as a sole proprietor, partner, corporate
officer, director, shareholder, employee, agent, independent contractor,
trustee, manager, or in any other manner in which the Seller, Officers,
Directors, or Designated Shareholders thereof hold any debt interest, beneficial
interest or employment interest in a competitive business, or shall in any
fashion derive any income from such business or provide any service, including
the benefit of their reputation or know-how to such business.

 

 

1

--------------------------------------------------------------------------------


 

 

4.                     In the event that any provision of this Agreement is
found to be illegal or unenforceable, such provision shall be severed or
modified to the extent necessary to make it enforceable and as so severed or
modified the remainder of this Agreement shall remain in full force and effect
between the parties.

 

5.                     The parties acknowledge that the provisions of this
Agreement are essential for the protection of the Buyer and that the breach or
threat of breach of this Agreement would cause immediate and irreparable damage
to the Buyer, for which monetary relief would be inadequate, or impossible to
ascertain. Accordingly, the parties hereto agree that upon the existence of any
breach or threatened breach hereof, the Buyer may, without limiting any other
remedies whatsoever, obtain a restraining order, preliminary injunction, or any
other form of relief whatsoever required in order to enforce the provisions
hereof.

 

6.             The undersigned recognize and agree that this covenant extends in
favor of Stout Restaurant Concepts, Inc., its heirs, successors and assigns, and
that this instrument shall continue in full force and effect after any
subsequent assignment by Stout Restaurant Concepts, Inc., in accordance with the
terms hereof.

 

7.                     Any and all questions arising hereunder shall be governed
by the laws of the State of Colorado.

 

8.                     Seller agrees not to disclose to any third party or
utilize in anyway adverse to the Buyer any of the proprietary information
transferred to the Seller under the purchase agreement between the parties
herein.

 

 

SELLER:

 

 

 

 

1443 CORP. INC,

 

A Colorado Corporation

 

 

 

 

By:

/s/ Lance Migliaccio

 

Name:

Lance Migliaccio

 

Title:

President

 

Date:

12/21/07

 

 

 

 

/s/ Lance Migliaccio

 

Lance Migliaccio, Individually

 

 

2

--------------------------------------------------------------------------------


 

 

 

/s/ Gidget Sanders

 

Gidget Sanders, Individually

 

 

 

 

 

/s/ Ted R Bullard

 

Ted “Rusty” Bullard, Individually

 

 

 

 

 

BUYER:

 

 

 

 

 

STOUT RESTAURANT CONCEPTS, INC

 

 

 

 

By:

/s/ Troy Lowrie

 

Name:

Troy Lowrie

 

Title:

CEO

 

Date:

12/21/07

 

 

3

--------------------------------------------------------------------------------